DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Dominic M. Kotab (Reg. No. 42,762) on December 17, 2021. The examiner proposed amendments to better place the application in condition for allowance, particularly adding the limitation that prior arts fail to teach. Mr. Kotab agreed.
The application has been amended as follows: 


LISTING OF CLAIMS:

(CURRENTLY AMENDED) A computer-implemented method, comprising:
initiating, by a computer, a connection with a storage controller;
determining, by the computer, a number of compressed volumes on a target side present in a storage system comprising the storage controller;
in response to determining at least one compressed volume, dedicating, by the computer, a number of queues based on the number of compressed volumes;

creating, by the computer, the number of dedicated queues; 
sending, by the computer, compressed input/outputs (I/Os) through at least one of the dedicated queues to at least one of the at least one compressed volume via the storage controller, wherein the dedicated queues are dedicated for only the compressed I/Os; and
sending, by the computer, non-compressed I/Os only through a non-dedicated queue to a non-compressed volume on the target side present in the storage system via the storage controller, 
wherein the storage controller does not check whether the I/Os are compressed or non-compressed while operating.

(ORIGINAL) The computer-implemented method of claim 1, comprising updating, by the computer, the number of dedicated queues in response to detecting deletion of at least one of the at least one compressed volumes.

(ORIGINAL) The computer-implemented method of claim 1, comprising updating, by the computer, the number of dedicated queues in response to the passage of a predefined period of time since a compressed I/O is sent.

(ORIGINAL) The computer-implemented method of claim 1, comprising updating, by the computer, the number of dedicated queues in response to sending a predefined number of compressed I/Os.

(CANCELED) 

(PREVIOUSLY PRESENTED) The computer-implemented method of claim 1, comprising updating, by the computer, the number of dedicated queues in response to sending a predefined number of non-compressed I/Os.

(ORIGINAL) The computer-implemented method of claim 1, wherein the dedicated queues are mapped to relatively more powerful central processing units (CPUs) compared to other CPUs in the storage system.

(CURRENTLY AMENDED) A computer program product, the computer program product comprising:
one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising:
program instructions to initiate a connection with a storage controller;
program instructions to determine a number of compressed volumes on a target side present in a storage system comprising the storage controller; 
program instructions to, in response to determining at least one compressed volume,
dedicate a number of queues based on the number of compressed volumes;
program instructions to send the number of dedicated queues to the storage controller; 
program instructions to create the number of dedicated queues; 
 only the compressed I/Os; and
program instructions to send non-compressed I/Os only through a non-dedicated queue to a non-compressed volume on the target side present in the storage system via the storage controller, 
wherein the storage controller does not check whether the I/Os are compressed or non-compressed while operating.

(ORIGINAL) The computer program product of claim 8, comprising program instructions to update the number of dedicated queues in response to detecting deletion of at least one of the at least one compressed volumes.

(ORIGINAL) The computer program product of claim 8, comprising program instructions to update the number of dedicated queues in response to the passage of a predefined period of time since a compressed I/O is sent.

(ORIGINAL) The computer program product of claim 8, comprising program instructions to update the number of dedicated queues in response to sending a predefined number of compressed I/Os.

(CANCELED) 

(PREVIOUSLY PRESENTED) The computer program product of claim 8, comprising program instructions to update the number of dedicated queues in response to sending a predefined number of non-compressed I/Os.

(ORIGINAL) The computer program product of claim 8, wherein the dedicated queues are mapped to relatively more powerful central processing units (CPUs) compared to other CPUs in the storage system.

(CANCELED) 

(CANCELED) 

(CANCELED) 

(CANCELED) 

(CANCELED) 

(CANCELED) 

(CURRENTLY AMENDED) A system, comprising:
a processor; and 

initiate a connection with a storage controller;
determine a number of compressed volumes on a target side present in a storage system comprising the storage controller;
in response to determining at least one compressed volume, dedicate a number of queues based on the number of compressed volumes;
send the number of dedicated queues to the storage controller;
create the number of dedicated queues; 
send compressed input/outputs (I/Os) through at least one of the dedicated queues to at least one of the at least one compressed volume via the storage controller, wherein the dedicated queues are dedicated for only the compressed I/Os; and
send non-compressed I/Os only through a non-dedicated queue to a non-compressed volume on the target side present in the storage system via the storage controller, 
wherein the storage controller does not check whether the I/Os are compressed or non-compressed while operating.

(PREVIOUSLY PRESENTED) The system of claim 21, comprising logic configured to update the number of dedicated queues in response to detecting deletion of at least one of the at least one compressed volumes.

(PREVIOUSLY PRESENTED) The system of claim 21, comprising logic configured to update the number of dedicated queues in response to the passage of a predefined period of time since a compressed I/O is sent.

(PREVIOUSLY PRESENTED) The system of claim 21, comprising logic configured to update the number of dedicated queues in response to sending a predefined number of compressed I/Os.

(PREVIOUSLY PRESENTED) The system of claim 21, comprising logic configured to update the number of dedicated queues in response to sending a predefined number of non-compressed I/Os.

(PREVIOUSLY PRESENTED) The system of claim 21, wherein the dedicated queues are mapped to relatively more powerful central processing units (CPUs) compared to other CPUs in the storage system.

(PREVIOUSLY PRESENTED) The computer-implemented method of claim 1, wherein the queues are dedicated sequentially for avoiding bottlenecks.

(PREVIOUSLY PRESENTED) The computer program product of claim 8, wherein the queues are dedicated sequentially for avoiding bottlenecks.

ALLOWABLE SUBJECT MATTER
	The primary reason for allowance of claims 1, 8 and 21 in the instant application is that prior arts do not teach sending, by the computer, the number of dedicated queues to the storage controller; creating, by the computer, the number of dedicated queues; sending, by the computer, compressed input/outputs (I/Os) through at least one of the dedicated queues to at least one of the at least one compressed volume via the storage controller, wherein the dedicated queues are dedicated for only the compressed I/Os; and sending, by the computer, non-compressed I/Os only through a non-dedicated queue to a non-compressed volume on the target side present in the storage system via the storage controller, wherein the storage controller does not check whether the I/Os are compressed or non-compressed while operating.

	The remaining claims 2-4, 6, 7, 9-11, 13, 14 and 22-28 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 1-4, 6-11, 13, 14 and 21-28.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 1-4, 6-11, 13, 14 and 21-28 have been allowed.
    
    b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596.  The examiner can normally be reached on M-F 9:00AM-5:30PM.

IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code 571-270-1023. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).




/Ernest Unelus/
Primary Examiner
Art Unit 2181